Smith, J.,
delivered the opinion of the court
At the time of the institution of the suit in the court below, appellee had been for several years health officer of Adams county. In July, 1907, the board, by order on its minutes, fixed his salary for the twelve months next thereafter at $50 per month. No further order was entered with reference to his salary, but he continued to receive as such the sum of '$50* per month until the expiration of his term, on April 30, 1909. On May 15, 1909, appellee was reappointed as such health officer. At its June, 1909, meeting, the board of supervisors, by order duly entered upon its minutes, over objection of appellee, fixed his salary at $300 per annum. At -the August meeting of the board appellee filed his claim for an allowance of $50 per month, which claim was rejected by the board, and a warrant was *10directed to be issued to bim for the sum of $75, $25 per month, which warrant was by appellee declined. Shortly afterwards he instituted suit in the court of a justice of the peace to recover from appellant “the sum of $150 as health officer of Adams county, Miss., for the months of May, June, and July, at $50 per month.” From a judgment against it 'in said court, appellant appealed to the circuit court, and, judgment being rendered against it. in that court, appeals to this court.
Under Code 1906, § 2509, it is the duty of the board of supervisors to fix the salary of a county health officer in advance of his appointment; but, in the event it fails to do so, it may fix his salary at a later date. To hold otherwise would result in depriving such officer of any compensation for services which he might have rendered after his appointment and before his salary was fixed, for the reason that, as held in Yandell v. Madison County, 81 Miss. 291, 32 South. 918, he can receive no compensation except a salary fixed by the board. The case of De Soto County v. Westbrook, 64 Miss. 312, 1 South. 352, is not in conflict herewith. That case simply holds that, where a salary of a health officer has been fixed by order of the board, it cannot be subsequently reduced to such an amount as to' virtually abolish the office. In such event the order of the board reducing same is void. Appellee was only entitled to recover from the county the sum of $25 per month, the salary fixed by the board. If dissatisfied with this allowance, he should have appealed from the order of the board fixing the same.

Reversed and remanded.